Citation Nr: 0313198	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated 50 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, his brother and his sister in law.  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

Previously, the veteran had further contended that a total 
rating based on individual unemployability due to service 
connected disabilities be granted.  In an August 2002 rating 
action, the Department of Veterans Affairs (VA) Regional 
Office (RO) granted a 100 percent rating, under these 
provisions, effective in July 2002.  It was further concluded 
that he was entitled to Dependents' Educational Assistance, 
based on the conclusion that he had a total service connected 
disability that was permanent in nature.  Notwithstanding the 
fact that he is now receiving compensation at the maximum 
schedular rate, the Board of Veterans' Appeals (Board) notes 
that there may be additional benefits to which he may be 
entitled if he receives an increased rating for his PTSD.  
The Board therefore concludes that it is appropriate to 
continue with his appeal of the denial of a schedular rating 
greater than 50 percent for PTSD.   

The veteran initially was granted service connection and a 10 
percent rating for PTSD in a September 1996 rating action.  
The veteran was informed of this decision at that time.  He 
submitted a request for an increased rating in July 1998, 
more than one year after this notice.  In an October 1998 
rating action, the evaluation for PTSD was increased to 30 
percent, effective in July 1998.  Subsequently, in an October 
1999 rating action, the evaluation was increased to 50 
percent, effective also in July 1998.  

The case was previously before the Board in February 2001, at 
which time it was remanded to the RO for further 
developments.  The case is once more properly before the 
Board for action.    

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, by means of video teleconferencing, in 
January 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's case has been secured and associated with the 
claims folder.  

2.  There is no evidence of psychosis or thought problems 
resultant from PTSD, and the veteran's insight and judgment 
were intact.  Solely as a result of PTSD, the veteran would 
be capable of some simple non social work.  

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.125, Part 4, Code 9411 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Inasmuch 
as VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Board reviewed the process with regard to the 
veteran's claim for increased compensation for PTSD.  The 
Board notes that the case was remanded to the RO in February 
2001 for further development.  Subsequent to this remand, the 
veteran was provided with a letter in December 2002 that 
informed him of the change in law effected by the VCAA and 
advised him of the information and evidence necessary to 
support a an increased rating claim under the VCAA.  In 
effect, the RO treated the claim as incomplete and then 
worked with the veteran to complete his application to the 
extent possible.  The Board therefore concludes that there is 
no issue as to the provision of a form or instructions for 
applying for the claimed benefit.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159 (b)(2).  

In December 2002, the veteran was furnished with a 
supplemental statement of the case on the issue of an 
increased rating for PTSD.  This document set forth the legal 
criteria governing the claim now before the Board, listed the 
evidence considered by the RO, and offered an analysis of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claim.  The Board notes that 
this correspondence, which reviewed the subsequently obtained 
evidence and found that it did not meet the criteria for an 
increased rating, essentially informed the veteran of what 
evidence was required.  This document also informed the 
veteran of the types of information needed to establish 
entitlement and of what evidence was already in the claims 
folder.  The Board therefore concludes that the RO 
essentially informed the veteran which evidence, if any, 
should be obtained by him, and which evidence, if any, would 
be obtained by the VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In addition, the statement of the case 
contained pertinent provisions of the regulations 
implementing the VCAA, including 38 C.F.R. § 3.159 (b)(1), 
which sets forth the requirements addressed in Quartuccio.  
The record as a whole shows that VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 
3.159(c)(1-3).  Subsequent to remand, the RO obtained all 
evidence noted by the veteran.  The veteran has not made 
reference to any additional treatment, and the Board is aware 
of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
after the cited evidence was obtained, the veteran was 
furnished with an examination with regard to the issue of an 
increased rating for PTSD.  The Board has reviewed this 
examination and finds it adequate to resolve the issue at 
hand.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

The veteran served in Vietnam, and was awarded, among other 
decorations, the Vietnam Service Medal and the Combat 
Infantryman's Badge.  In a July 1996 examination, the veteran 
reported that he had served as a light infantry soldier, and 
had been engaged in 15 to 20 firefights.  

The veteran underwent a psychological assessment at a VA 
facility in September 1998.  At that time, he reported, among 
other symptomatology, irritability, nightmares, mild 
hypervigilance, increased startle response, problems with 
concentration, depression, and social withdrawal.  On 
assessment, his mood was mildly depressed.  Responses were 
offered spontaneously and without any hesitation.  There was 
no evidence of psychosis.  Thought processes were logical and 
goal directed.  The examiner concluded the findings were 
entirely consistent with PTSD.  The veteran had indicated 
during the assessment both that the PTSD was worsening, and 
that he was doing better under therapy.  Psychological 
testing had showed little change.  There was also the 
suggestion of a personality disorder.  The examiner concluded 
that the PTSD was of mild to moderate severity, and that 
there was a mood disorder due to a general medical condition.  

The veteran, his wife, his brother and his sister in law 
provided testimony at a formal hearing before an RO hearing 
officer in July 1999.  The veteran indicated that he was 
receiving treatment at a private facility, and that he was 
more comfortable as a result of the treatment.  (Transcript, 
hereinafter T-3).  His wife testified that the veteran would 
not go to family gatherings, and the veteran confirmed that 
he seldom went anywhere with his wife.  (T-4-5).  The veteran 
stated that he had not worked since 1995 (T-7).  While this 
was partly due to his heart condition, the veteran testified 
that he was now doing well physically.  (T-10)  

At that time, he submitted statements from the mayor of his 
town and his sister.  The town mayor indicated that the 
veteran was not the same person after service, as he had 
become a loner who drank a great deal.  His sister noted that 
he became depressed and unable to work.  

Subsequent to the hearing, the veteran was examined for 
compensation purposes by the VA in September 1999.  It was 
noted that he attended group therapy at a VA facility once 
every two weeks.  He stated that he did not feel intimate 
with his wife, and did not like to be around people.  He 
stated that he was angry, irritable, and did not trust any 
one.  On examination, there was no impairment of thought 
processes or communication.  No delusions or hallucinations 
were present, although the veteran reported hearing voices 
when asleep.  Suicidal thoughts were still reported, but 
there were no ideas, plans or intent.  He was oriented to 
time, place and person.  Rate and flow of speech were normal, 
and there were no irrelevant, illogical or obscure thought 
patterns.  He demonstrated depression, depressed mood, 
anxiety and impaired impulse control.  He became angry 
easily.  The diagnoses included PTSD, major depressive 
disorder, and personality disorder not otherwise specified.  
The Global Assessment of Functioning (GAF) resultant from the 
PTSD was 45, from the major depressive disorder 35, and from 
the personality disorder 35, for an overall GAF of 41.  The 
examiner concluded that the veteran's depression and chronic 
medical conditions also contributed to his PTSD.   

The veteran underwent treatment by Claudia Triche, BCSW, 
beginning in September 1998.  At that time, he reported 
flashbacks, sleep interruptions and nightmares.  He reported 
becoming angry with his wife, and indicated that he seldom 
left his house.  The veteran indicated that he worked in a 
logging company for 20 years until he was forced out, without 
full benefits, as a result of a heart condition.  The 
diagnostic impression was chronic severe PTSD.  He began 
regular, biweekly group therapy.  Ms. Triche initially 
concluded that the expected date of termination of treatment 
was in September 1999.  However, the veteran required 
continuing therapy subsequent to that date, and the diagnosis 
remained chronic severe PTSD.  On treatment in August 2001, 
the veteran had made progress and was more verbal, but had 
not been able to begin problem solving.  

Ms. Triche indicated in a January 2000 letter that the 
veteran was consistent in his attempts to improve his life.  
The veteran's PTSD continued to impede his productivity and 
ability to engage in normal social and family functioning.  
She concluded that the prognosis for improvement in the 
veteran's PTSD was poor.  

The veteran's wife presented a statement dated in January 
2000.  She indicated that the veteran was a loving person 
before his service and a "total basket case" due to his 
Vietnam service.  The veteran suffered from depression, 
anxiety and panic attacks, and abused alcohol as a result of 
this.  

Garland D. Miller, M.D., indicated in a letter dated in 
January 2000 that he had treated the veteran for over 10 
years.  The veteran reported rage, flashbacks and nightmares.  
He was very withdrawn from his family.  In a subsequent 
letter dated in December 2001, Dr. Miller noted that the 
veteran had Type II diabetes mellitus and hypertension, and 
that due to these complications, he was unable to work.  Dr. 
Miller confirmed these conclusions in a letter dated in July 
2002.  

The veteran further sought outpatient treatment care from the 
VA.  In a November 2000 treatment note, the veteran reported 
increased PTSD symptoms, with considerable difficulty 
adjusting to his medical diagnosis of diabetes.  He underwent 
an initial mental health clinic evaluation in May 2001, at 
which time he reported depression, anxiety and nightmares.  
On evaluation, he was alert and cooperative, but voiced 
complaints of depression.  He denied hallucinations, 
delusions or paranoid ideation.  Insight and judgment were 
intact.  The diagnoses include PTSD, and the GAF was 65.  He 
was to begin individual therapy with medication.  

The veteran and his wife presented testimony before a 
Veterans Law Judge at a videoconference hearing in January 
2001.  He testified that the symptoms had increased in 
severity.  (T-4).  His wife stated that the veteran seldom 
left his home, and often lost his temper with their son.  (T-
4).  She stated that the veteran's personal hygiene and 
appearance was mixed - sometimes the veteran "does good.  
Sometimes we have bad days of it." (T-7).  The veteran 
testified that he could not work an 8 hour day, particularly 
since he was a diabetic.  (T-10).  

The VA examined the veteran for compensation purposes in 
December 2001.  At that time, he reported a history 
consistent with prior treatment and examinations.  On 
examination, affect was one of depression with less anxiety 
and corresponding mood.  Thought processes were rather 
concrete.  Remote memory was fair.  He admitted to 
depression, hopelessness, disillusionment, demoralization and 
symptoms of depression.  Sleep was impaired.  Impulse control 
was somewhat better.  The examiner concluded that with regard 
to PTSD, there was still some cognitive impairment.  The 
report also notes that there the veteran experienced 
difficulty being around people and survivor guilt.  The 
diagnoses included PTSD, moderate to severe; major depressive 
disorder, recurrent; and personality disorder, not otherwise 
specified.  The current GAF was 55, which, when combined with 
all the other disabilities, dropped to 40.  The examiner 
concluded that he was unable to separate the relative non-
service connected disabilities.  The examiner concluded that, 
notwithstanding the PTSD, the veteran would be able to do 
some simple non-social work.  However, given his multiple 
other disabilities, the likelihood of that was nil.  

Received in July 2002 were letters from prospective 
employers, who indicated that they could not hire the veteran 
as a result of his physical and mental disabilities.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
that is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The current 50 percent rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
are deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code  
9411 (2002).

A review of the evidence of record does not establish that 
the veteran's PTSD is of sufficient severity so as to warrant 
a 70 percent rating.  Initially, the Board notes that, while 
the veteran has been provided with a 100 percent rating based 
on unemployability, this decision was due, at least in part, 
to the veteran's diabetes, rated 40 percent disabling.  In 
determining the proper rating for the PTSD, therefore, the 
Board must consider the symptomatology solely resultant from 
that disorder, and the effect these symptoms have on the 
veteran's occupational and social functioning. 

In this regard, the Board notes that on repeated reports of 
outpatient treatment and examination, there was no evidence 
of psychosis.  While suicidal thoughts were reported when the 
veteran was examined in September 1999, there were no plans, 
idea or intent.  While his thought processes were reported on 
the December 2001 examination to be rather concrete, on 
earlier examination there were no irrelevant, illogical or 
obscure thought patterns.  Although there was some history of 
problems with impulse control, the veteran noted at the time 
of examination in December 2001 that impulse control was 
somewhat better.  On a number of occasions, the veteran 
reported depression, anxiety, nightmares and hopelessness.  
However, insight and judgment were intact when the veteran 
was treated in May 2001, and at no time is it shown that the 
veteran report hallucinations, delusions or paranoid 
ideation.  

The Board notes that the veteran has remained married to his 
wife for a prolonged period of time.  The evidence of record 
clearly establishes that there are problems with this 
relationship, such as difficulty leaving his home and anger 
towards his son.  The Board does not minimize these 
difficulties.  However, the overall level of the veteran's 
social functioning, the Board concludes, is more accurately 
described in the criteria for the current 50 percent rating.  

Moreover, the Board notes that the PTSD obviously interferes 
with his occupational functioning.  As noted, the veteran has 
been awarded a total rating based on individual 
unemployability, due, at least in part, to his physical 
disability.  In reviewing the level of occupational 
impairment due to the PTSD, the Board notes the conclusion 
reached by the examiner in December 2001.  That examiner 
found that notwithstanding the PTSD, the veteran would be 
able to do some simple non-social work.  The overall 
unemployability, however, would be the result of the multiple 
other physical disabilities.  Hence, while the Board again 
does not wish to minimize the difficulties the veteran is 
encountering as a result of the PTSD, the level of 
occupational impairment, the Board finds, is consistent with 
the criteria for the 50 percent rating.  

Having so concluded, the Board finds that the symptomatology 
objectively displayed on examination and treatment is not of 
sufficient severity to warrant a rating in excess of 50 
percent.  Accordingly, the veteran's appeal must be denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.    


ORDER

An increased rating for PTSD is denied.  



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

